Opinion by
Judge Doyle,
This is an appeal by Father Leo Stajkowski from an order of the Court of Common Pleas of Carbon County which denied Father Stajkowskis appeal from a decision of the Carbon County Board of Assessment and Revision of Taxes (Board). After an informal hearing, the Board denied Father Stajkowskis appeal of his occupational classification assessed value for 1982.
The relevant facts are not in dispute. Father Stajkowski was assessed taxes based upon the category of Clergyman which triggered an assessment rating of 250. He testified before the court of common pleas that he became a priest, but that this was not his occupation, but his vocation. He further testified that his main duty is to offer sacrifice, say Mass and celebrate sacraments and that his goal is not to acquire worldly property, 1 but to lead the members of his parish closer to God and in the process save his own soul. He further explained that his other duties include running the parish buildings and payment of church bills. He receives an annual salary of $5,700.00.2
*209On appeal Father Stajkowski raises one question for our consideration—whether the occupational assessment classification and tax as it applies to clergymen violates Father Stajkowskis First Amendment right to free exercise of his religion.3 See U.S. Const. amend. I. His position is that because the occupational classification of “clergyman” is undefined it operates to tax all of his activities including his religious ones, hence violating his right to free exercise. He relies upon the case of Murdock v. Pennsylvania, 319 U.S. 105 (1943), wherein the United States Supreme Court held unconstitutional as applied a local ordinance which imposed a flat licensing tax on the privilege of canvassing or soliciting. The tax was applied to itinerant preachers distributing religious literature and such application was held to be an unconstitutional restriction upon, inter alia, the free exercise of religion. In addition, the tax, which was not merely a nominal fee imposed for the purpose of regulating canvassing and solicitation, had the effect of taxing individuals for delivering sermons. Murdock is thus inapposite here because the instant case does not involve a tax which operates to charge an individual for expressing religious beliefs. Instead, it taxes ones privilege to have an occupation. Simply stated, Father Stajkowski would pay the same amount whether he delivers a sermon or not.
The United States Supreme Court has stated that the Free Exercise Clause “recognizes the value of religious training, teaching and observance and, more particularly, the right of every person to freely choose his *210own course with reference thereto, free of any compulsion from the state.” School District of Abington Township v. Schempp, 374 U.S. 203, 222 (1963). The Schempp Court further explained:
The Free Exercise Clause . . . withdraws from legislative power, state and federal, the exertion of any restraint on the free exercise of religion. Its purpose is to secure religious liberty in the individual by prohibiting any invasions thereof by civil authority. Hence it is necessary in a free exercise case for one to show the coercive effect of the enactment as it operates against him in the practice of his religion.
Id. at 222-23.
We have read carefully all of Father Stajkowskis testimony and can find no hint that the tax has had a coercive effect upon him in the practice of his religion. At no point did he state that the tax prevented him from carrying out his religious practices or penalized him for his faith. Nor did he state that he was unable to pay the assessment because it was beyond his financial ability to do so. The tax, in fact, was only $4.25.4
Our Supreme Court has previously upheld the application of an occupational tax to members of the clergy. Miller v. Kirkpatrick, 29 Pa. 226 (1857). In so doing the Miller Court stated:
The money paid to a minister for his services, and designated for his personal benefit, is very far from being mere ‘spirituality. It is designed to supply his temporal wants. It is appropriated to that object alone. His services to the congregation may indeed be spiritual; but he would not *211be able to live long if his compensation were of the same character.
Id. at 230 (emphasis in the original).
We do not for a minute suggest that Father Stajkowskis reasons for entering the priesthood emanated from anything but devoutly held spiritual convictions. But he does, by his own testimony, perform services for which he is paid. See footnote 2. In addition, he has presented no testimony that establishes any state coercion impairing his ability to practice his faith. Accordingly, on the facts present here, we find no constitutional violation and hence affirm the order of the trial court.5
Order
Now, October 6, 1986, the order of the Court of Common Pleas of Carbon County, No. 83 S 91, dated February 10, 1984 is hereby affirmed.

 Father Stajkowski testified that he had not taken a vow of poverty.


 In addition to his annual salary Father Stajkowski testified that he does accept gratuities for saying certain Masses and for *209performing wedding and funeral services. Thus, he is definitionally engaged in an “occupation” which generates income and is properly subject to an occupational tax. See Lower Dauphin School District v. Kutler, 76 Pa. Commonwealth Ct. 87, 463 A.2d 499 (1983).


 No Establishment Clause claim has been asserted in this case.


 At the time of the assessment in question, the applicable tax rate was seventeen mills per dollar, or one dollar and seventy cents per hundred dollars, of the assessed valuation.


 Father Stajkowski also appears to be arguing that because the assessment is higher for clergymen than for some other occupations there exists an unconstitutional restriction upon religion. Our Supreme Court has held that a tax classification will be deemed reasonable if it places taxpayers in groups based upon a standard which is capable of reasonable comprehension. Commonwealth v. Life Assurance Co. of Pennsylvania, 419 Pa. 370, 214 A.2d 209 (1965). Additionally, it has been determined that the nature of ones work is a factor which can form a proper basis for valuing occupations. Crosson v. Downington Area School District, 440 Pa. 468, 270 A.2d 377 (1970). Under these precedents we believe that the tax is not unreasonable as applied in this case.